Candler, J.
1. Grounds of a motion for a new trial which complain that the verdict is'qontrary to specified portions of thé charge of the court are .in effect complaints that the verdict is contrary to law, and, as such, axe .covered by the' general grounds.
2’.' Th.e evidence as a whole is not entirely'convincing as to the plaintiff’s Tight '- to'recover, but there is. some evidence to support the finding of the jury.
: The trial judge,, .by overruling the' motion for a new trial, expressed-his ’approval of the verdict; and this court,,, following its we, U-established rule, . will not interfere, , Judgment affirmed.

All the Justices concur.